       Case 6:14-cv-00012-DLC Document 379 Filed 07/26/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DEWAYNE BEARCHILD,                                    CV 14–12–H–DLC

                      Plaintiff,

vs.                                                         ORDER

LARRY PASHA,

                      Defendant.


      Before the Court is Defendant Larry Pasha’s application for taxation of

costs. (Doc. 373). After prevailing at trial, Mr. Pasha seeks taxation of costs on

$128.48 in witness fees and $2,300.00 in copy fees, for a total of $2,428.48. (Id.)

For the reasons stated herein, the application will be denied.

      The Federal Rules of Civil Procedure provide that “costs—other than

attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P.

54(d)(1). Rule 54(d) is an exception to the rule that “each party, win or lose,” must

“generally bear[] many of its own litigation expenses,” City of San Antonio, Texas

v. Hotels.com, L. P., 141 S. Ct. 1628, 1631 (2021), and “creates a presumption for

awarding costs to prevailing parties” rebuttable by the “losing party” upon a

showing “why costs should not be awarded,” Save Our Valley v. Sound Transit,

335 F.3d 932, 944–45 (9th Cir. 2003).


                                          1
        Case 6:14-cv-00012-DLC Document 379 Filed 07/26/21 Page 2 of 4



      This Court is afforded significant discretion in awarding or refusing to award

costs but must explain its decision one way or another. Id. at 945. An

unexhaustive list of factors to be considered, includes: (1) the substantial public

importance of the case; (2) the closeness and difficulty of the issues in the case; (3)

the chilling effect on future similar actions; (4) the plaintiff’s limited financial

resources; and (5) the economic disparity between the parties. Draper v. Rosario,

836 F.3d 1072, 1087 (9th Cir. 2016). These factors are just “a starting point for

analysis” and a party need not show they all weigh in their favor. Id. Upon

weighing the applicable factors, the Court finds it would be improper to award the

costs sought by Mr. Pasha.

      As to the first factor—public importance—–the Ninth Circuit has previously

found that “Eighth Amendment cases,” such as this one, “are important for

safeguarding the rights and safety of prisoners.” Id. at 1088. This Court has

previously adhered to this logic and finds no reason to reach a contrary conclusion

now. Stewart v. Jovanovich, 2019 WL 2476794, *1 (D. Mont. 2019). In this

action, Mr. Bearchild complained that he was sexually assaulted by Mr. Pasha in

violation of his Eighth Amendment rights. This claim is of substantial public

importance and this factor weighs against an award of costs.

      Turning to the second factor—the closeness and difficulty of the issues—the

Court finds this factor to be neutral at best. On the one hand, the Court recognizes

                                            2
          Case 6:14-cv-00012-DLC Document 379 Filed 07/26/21 Page 3 of 4



that Mr. Bearchild was able to survive summary judgment and present his case to

the jury. Draper, 836 F.3d at 1088. On the other hand, the jury deliberated for

only a few hours before unanimously rejecting his claim; the same result reached

by the jury at the conclusion of the first trial in this case. As such, this factor

provides little support either for or against an award of costs.

         The third factor—chilling effect—weighs against an award of costs in this

action. As a general matter, awarding close to $2,500 in costs in response to an

unsuccessful prisoner Eighth Amendment claim poses a significant risk of chilling

similar actions in the future. Id. To compound this, Mr. Bearchild has submitted

an affidavit demonstrating he has virtually no financial resources. (Doc. 378-1.)

“The Court will not be a party to” actions likely to “chill inmates in similar

lawsuits from challenging constitutional violations.” Stewart, 2019 WL 2476794

at *2.

         The final two factors—the plaintiff’s financial resources and economic

disparity between the parties—weigh strongly in Mr. Bearchild’s favor. As

previously mentioned, Mr. Bearchild has provided the Court with an affidavit

demonstrating he has “virtually no resources” beyond a bank account holding

$139.70. (Doc. 378-1.) Here, “[t]here is no comparison between [Mr. Bearchild’s]

limited resources and those of the state of [Montana], which bore the defense




                                            3
       Case 6:14-cv-00012-DLC Document 379 Filed 07/26/21 Page 4 of 4



costs.” Draper, 836 F.3d at 1089. The foregoing is more than sufficient to rebut

the presumption in favor of awarding costs and to deny Mr. Pasha’s application.

      The Court also notes that even if it reached a contrary conclusion, Mr.

Pasha’s failure to provide any documentation demonstrating the $2,300 sought for

copying fees was reasonably necessary is sufficient grounds to support a summary

denial. L.R. 54.1(b)(3). Without more, the Court cannot conclude that such costs

were necessarily incurred. Based on the foregoing, the application will be denied.

      Accordingly, IT IS ORDERED that Mr. Pasha’s application for taxation of

costs (Doc. 373) is DENIED.

      DATED this 26th day of July, 2021.




                                         4
